          Case 1:21-cv-02908-ER Document 17 Filed 04/09/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MEDTRONIC, INC., MEDTRONIC
 SOFAMOR DANEK, INC., MEDTRONIC
 SOFAMOR DANEK USA, INC., AND                         Civ. Action No:1:21-CV-02908
 MEDICREA USA, CORP.,                                 (ER)(OTW)

                          Plaintiffs,
                                                      ORDER TO SHOW CAUSE FOR
                v.                                    PRELIMINARY INJUNCTION WITH
                                                      TEMPORARY RESTRAINING
 JOSEPH F. WALLAND, JR.,                              ORDER PURSUANT TO FED. R. CIV.
                                                      P. 65
                          Defendant.



       Plaintiffs    MEDTRONIC,         INC.,   MEDTRONIC         SOFAMOR        DANEK,       INC.,

MEDTRONIC SOFAMOR DANEK USA, INC., AND MEDICREA USA, CORP. (“Plaintiffs”)

having moved by order to show cause for a temporary restraining order and preliminary injunction

pursuant to Federal Rule of Civil Procedure Rule 65, for the reason that Defendant Joseph F.

Walland, Jr. is violating his agreements with Plaintiffs and causing them irreparable harm, which

agreements and any disputes relating thereto are expressly subject to mediation/arbitration, and the

Court having reviewed the Complaint filed herein, the supporting Declaration of Dan Wolf dated

April 7, 2021, the supporting Declaration of Grace Cargill dated April 8, 2021, the supporting

Declaration of Nicholas Benson dated April 8, 2021, the Memorandum of Law, and the proposed

Order to Show Cause; it is

       ORDERED, that Defendant Joseph F. Walland, Jr. show cause on the 14th
                                                                        ___ day of April,

2021, at ______
          2:30 _.
                p m. or as soon thereafter as counsel can be heard at the Daniel Patrick Moynihan

United States Courthouse, Southern District of New York, 500 Pearl Street, New York, New York
          Case 1:21-cv-02908-ER Document 17 Filed 04/09/21 Page 2 of 6




10007, by teleconference at    DFFHVV FRGH , before Honorable

Edgardo Ramos, United States District Judge, why the Court should not enter an order:

       (a)    pursuant to Rule 65(a) of the Federal Rules of Civil Procedure, preliminarily

enjoining Defendant Josef F. Walland, Jr. from the following activities until resolution of the

parties’ dispute has been reached via the dispute resolution procedures of Section X of Defendant’s

Employment Agreement with Plaintiff Medicrea USA, Corp.:

               1.     being employed by Alphatec Spine, Inc., Alphatec Holdings, Inc., EOS

                      Imaging, Inc., or any company affiliated with these entities (collectively,

                      “Alphatec”) in the position of Vice President of Sales Channel

                      Development, any similar position, or any position with duties relating to

                      sales or interaction with customers and potential customers;

               2.     performing any services (whether as an employee, consultant, independent

                      contractor, advisor or otherwise) that are the same or similar to the services

                      Defendant performed in his role as Medicrea’s CEO on behalf of Alphatec

                      or any person or entity engaged (or about to be engaged) in the manufacture,

                      marketing and/or sale of spinal implants anywhere in the United States in

                      which Plaintiffs manufacture, market, and/or sell spinal implants;

               3.     performing any services (whether as an employee, consultant, independent

                      contractor, advisor or otherwise), or participating in any manner (including

                      as an investor), with Alphatec or any person or entity that is engaged (or is

                      attempting to become engaged) in the then-existing business activities of

                      the UNiD project, including, without limitation, the development,

                      marketing, sales, and/or training of patient-specific implants used for spinal




                                                2
            Case 1:21-cv-02908-ER Document 17 Filed 04/09/21 Page 3 of 6




                      surgeries, including patient-specific implants used in cervical, lumbar,

                      thoracic, sacral or iliac spine procedures;

               4.     being involved in any company or business venture in which Defendant will

                      be able or required to use, utilize or divulge any of Plaintiffs’ trade secrets,

                      competitive, proprietary, or confidential information;

               5.     actually or inevitably misappropriating, using, disclosing, distributing, or

                      copying any or all trade secrets or confidential information of Plaintiffs,

                      including all information, observations, and data concerning Medicrea’s

                      business obtained by Defendant during the course of his performance of

                      duties for Plaintiff Medicrea USA, Corp.;

               6.     interfering with the advantageous business relationships between Plaintiff

                      Medicrea USA, Corp. and its employees and clients and prospective clients;

                      and

               7.     defaming Plaintiff Medicrea USA, Corp.’s good business reputation or any

                      of Plaintiff Medicrea USA, Corp.’s clients, services or products in any

                      manner; and

      (b)      awarding Plaintiffs such other, further, and different relief as this Court may deem

just and proper in the circumstances; and it is further

        ORDERED, that pursuant to Rule 65(b) of the Federal Rules of Civil Procedure,

pending hearing and determination of this Order to Show Cause, the Defendant Joseph F.

Walland, Jr. and his agents, attorneys, and all other persons in active concert or participation

with him are temporarily enjoined and restrained:




                                                 3
Case 1:21-cv-02908-ER Document 17 Filed 04/09/21 Page 4 of 6




   1.    from being employed by Alphatec Spine, Inc., Alphatec Holdings, Inc.,

         EOS Imaging, Inc., or any company affiliated with these entities

         (collectively, “Alphatec”) in the position of Vice President of Sales Channel

         Development, any similar position, or any position with duties relating to

         sales or interaction with customers and potential customers;

   2.    from performing any services (whether as an employee, consultant,

         independent contractor, advisor or otherwise) that are the same or similar to

         the services Defendant performed in his role as Medicrea’s CEO on behalf

         of Alphatec or any person or entity engaged (or about to be engaged) in the

         manufacture, marketing and/or sale of spinal implants anywhere in the

         United States in which Plaintiffs manufacture, market, and/or sell spinal

         implants;

   3.    from performing any services (whether as an employee, consultant,

         independent contractor, advisor or otherwise), or participating in any

         manner (including as an investor), with Alphatec or any person or entity

         that is engaged (or is attempting to become engaged) in the then-existing

         business activities of the UNiD project, including, without limitation, the

         development, marketing, sales, and/or training of patient-specific implants

         used for spinal surgeries, including patient-specific implants used in

         cervical, lumbar, thoracic, sacral or iliac spine procedures;

   4.    from being involved in any company or business venture in which

         Defendant will be able or required to use, utilize or divulge any of Plaintiffs’

         trade secrets, competitive, proprietary, or confidential information;




                                    4
           Case 1:21-cv-02908-ER Document 17 Filed 04/09/21 Page 5 of 6




                5.     from actually or inevitably misappropriating, using, disclosing, distributing,

                       or copying any or all trade secrets or confidential information of Plaintiffs,

                       including all information, observations, and data concerning Medicrea’s

                       business obtained by Defendant during the course of his performance of

                       duties for Plaintiff Medicrea USA, Corp.;

                6.     from interfering with the advantageous business relationships between

                       Plaintiff Medicrea USA, Corp. and its employees and clients and

                       prospective clients; and

                7.     from defaming Plaintiff Medicrea USA, Corp.’s good business reputation

                       or any of Plaintiff Medicrea USA, Corp.’s clients, services or products in

                       any manner.

          ORDERED, that Plaintiffs shall post a corporate surety bond, cash or certified check or

attorney’s check in the amount of __________________ ($__________) as security, determined

adequate for the payment of such damages as any person may be entitled to recover as a result

of a wrongful restraint hereunder; and it is further

          ORDERED, that this Order is binding upon the parties to this action, their members,

officers, agents, employees, or attorneys and all other persons or entities who receive actual

notice of this Order by personal service, including by email, facsimile transmission, priority

mail, or Federal Express, and it is further

       ORDERED, that Plaintiffs must serve Defendant Walland, or his counsel with a copy

of this Order by personal service, including by facsimile transmission or federal express, on or

            9th day of April, 2021, such service will be deemed good and sufficient; and it is
before the ____

further




                                                  5
          Case 1:21-cv-02908-ER Document 17 Filed 04/09/21 Page 6 of 6




       ORDERED that Defendant Walland must file any and all responsive papers to the

Order to Show Cause no later than April , 2021 at S.m.

Dated: New York, New York
       April , 2021

                                           _________________________________
                                                 United States District Judge




                                              6
